CERTIFICATIONS EXHIBIT32.2.2 I, Christopher M. Capone, do hereby certify in accordance with 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Quarterly Report on Form 10-Q of Central Hudson Gas& Electric Corporation (the “Company”) for the period ended March 31, 2011 (the “Quarterly Report”) fully complies with the requirements of section13(a)or 15(d)of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and 2. The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:May 6, 2011 /s/ Christopher M. Capone Christopher M. Capone Executive Vice President and Chief Financial Officer
